Citation Nr: 1821612	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to February 24, 2017 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating prior to March 6, 2017 and in excess of 10 percent thereafter for bilateral hearing loss.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is currently in the RO in Seattle, Washington. 

In an April 2017 rating decision, the Appeals Management Center (AMC) increased the Veteran's PTSD disability rating to 70 percent, effective February 24, 2017.  In that decision, the AMC also increased the Veteran's bilateral hearing loss rating to 10 percent, effective March 6, 2017.  In as much as higher ratings are available for both service-connected disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the higher rating claims for PTSD and bilateral hearing loss remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In June 2016, the Board remanded the claims for additional development.  

With regard to the issue of entitlement to a TDIU, the Board finds that the issue has been raised as part and parcel of the Veteran's higher rating claim for PTSD given that he has explicitly raised such issue in a February 2018 Appellant's Brief.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

With respect to the higher rating claim for bilateral hearing loss, although the Veteran did not perfect an appeal for that issue, in the June 2016 Board remand, the Board recognized the higher rating claim for bilateral hearing loss as being on appeal.  Therefore, the issue of entitlement to an initial compensable rating prior to March 6, 2017 and in excess of 10 percent thereafter for bilateral hearing loss is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

The issue of entitlement to an initial compensable rating prior to March 6, 2017 and in excess of 10 percent thereafter for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to February 24, 2017,  the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms of obsessional ritualistic behaviors that interfere with routine activities; impaired impulse control; near-continuous panic affecting the ability to function effectively; difficulty adapting to stressful situations; suicidal ideation; and sleep impairment.   

2.  For the appeal period from February 24, 2017, the Veteran's PTSD has been manifested by total occupational and social impairment, due to such symptoms of persistent delusions or hallucinations and persistent danger of hurting others.  

3.  For the entire appeal period, the Veteran's service-connected PTSD renders him unable to secure and follow substantially gainful employment consistent with his prior education, training, and work history.


CONCLUSIONS OF LAW

1.  For the appellate period prior to February 24, 2017, the criteria for a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

2.  For the appellate period from February 24, 2017, the criteria for a 100 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for a TDIU are met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir 2013).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

B.  Factual Background

The Veteran filed the instant higher rating claim in April 2012.  He seeks an initial rating in excess of 50 percent prior to February 24, 2017 and in excess of 70 percent thereafter. 

Pertinent evidence as to the level of severity of the Veteran's PTSD includes Disability Benefits Questionnaire (DBQ) reports dated in June 2012 and February 2017; VA treatment records through May 2015, private psychiatric evaluations contained in May 2012 and July 2014 correspondence, and the Veteran's statements submitted in support of his claim.   

In the May 2012 private psychiatric evaluation, L.O., a private mental health counselor, wrote that upon mental status examination, the Veteran's speech was clear and concise, he was dressed appropriately and clean, orientation was intact for person, time, and place, and exhibited appropriate eye contact.  The Veteran showed positive and cooperative attitude.  His short and long term memories were intact.  The private mental health counselor further noted that the Veteran endorsed "a clinical level of debilitating capacity to function well on a day to day basis" due to his PTSD and that his "suicidality score reveals a non-clinical level of suicidality." 

In the June 2012 DBQ report, the examiner diagnosed PTSD and noted that the Veteran's relationship with his parents were 'fine.'  Relationship with his spouse was "good."  The Veteran reported that he had 'good' relationships with his five children.  The examiner noted that the Veteran "attends a bible study group and occasionally attends church."  Also noted were his recreational activities, including fishing.  With respect to occupational history, the examiner indicated that the Veteran retired in 2006 as an electrician because "there [were] a couple of guys [he] didn't get along with" and "[there was] one guy [he] could have easily hurt," although no prior history of violent behaviors was reported at this time.  The Veteran also did not report a history of suicidal or homicidal ideation at the time of the examination.  As for psychiatric symptoms, the examiner marked anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and found that the Veteran "[did] not appear to pose any threat of danger or injury to self or others" at that time.  

A March 2013 VA treatment note indicates that the Veteran was "friendly" and "cooperative" and exercised normal insight and judgment.  There was no suicidal ideation at this time. 

In a December 2013 statement, the Veteran wrote that he experienced "anger problems, mostly with other people" such that "[o]nce [he] get[s] to a certain point [he] just lose[s] it and want[s] to hurt them" and that "[he could not] stand to be around large crowds of people," which "ma[de] it very difficult to attend activities for [his] grandchildren."  The Veteran also reported that he was often "side tracked from things that are out of place" such as "little pieces of paper . . . on a throw rug, a crooked rug or picture, anything on the lawn or driveway [such as] branches, leaves . . . ."  This preoccupation from "things that are out of place" continued "when driving [at which time] [he was] concerned about anything out of place on the road."  The Veteran also shared that he "[has] had thoughts of taking [his] own life" because he "wondered what truly being at peace would feel like," although he has "never told anyone" about such suicidal thoughts. 

In his July 2014 substantive appeal (via Form 9), the Veteran wrote that while working as an electrician, he often had "personality conflicts" and that he retired because he "[came] close to taking [a colleague he was having issues with] out."  He further expressed that he has been "using beer or wine almost daily to deal with panic feelings," although such alleviated the panic symptoms "temporarily."  The Veteran also related that his spouse "[told him] when it is time to shower or change clothes when [they] go to town."  

In the July 2014 private psychiatric evaluation, L.O. expressed that the Veteran's PTSD symptoms were "in the severe range for all symptoms of PTSD . . . ."  The private mental health counselor noted that the Veteran "continue[d] to have great difficulty with anxiety in crowds which results in his inability to attend sporting events for his grandchildren" and that he "bec[ame] very anxious when helicopters [flew] over his house.  Also noted was that the Veteran experienced difficulty with "crowds or large groups of people, especially strangers," and became "agitated frequently and [was] easily startled as he fe[lt] on guard at all times."  

In the February 2017 DBQ report, the examiner noted the Veteran's report that his psychiatric symptoms have been worsening.  In this regard, the Veteran reported intrusive thoughts, such as 'smashed heads, body count, and people with maggots coming out of their mouths,' flashbacks, nightmares, sleep impairment, and hypervigilance.  The examiner also found that the Veteran had hallucinatory episodes, whereby he "hear[d] voices of people [he knew] died in Vietnam . . . [and kept] hearing [a deceased fellow service man]"  Also reported were suicidal ideation, "unprovoked and explosive anger," anxiety, panic attack, and social withdrawal.  No legal or behavior history was reported.  As part of the Veteran's PTSD symptoms, the examiner checked persistent delusions or hallucinations, suicidal ideation, inability to maintain effective relationships, difficulty in adapting to stressful circumstances, and disturbances of motivation and mood.  The examiner also noted that the Veteran "always ha[d] a loaded gun at reach" because it made him feel 'safer' to do and noted a possible "safety issue" for the Veteran's grandchildren while "he experiences a panic attack or when he experiences a dissociative flashback . . ."  The examiner concluded that the Veteran was "most likely be unable to complete tasks during [employment] due to the intensity of his symptoms and added that the thought of 'not being able to spend quality time with [his] grandchildren' was a "trigger for [suicidal] thoughts."  



C.  Analysis

Prior to February 24, 2017

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and finds that during the appeal period prior to February 24, 2017, a 70 percent rating, but no higher, is warranted for the Veteran's PTSD.  During this appeal period, the Veteran's PTSD symptomatology was manifested by obsessional ritualistic behaviors that interfere with routine activities; impaired impulse control; near-continuous panic affecting the ability to function effectively; difficulty adapting to stressful situations; suicidal ideation; and sleep impairment.   

As noted, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

In this regard, the Veteran has reported that he frequently experienced "anger problems" such that "[o]nce [he] get[s] to a certain point [he] just lose[s] it and want[s] to hurt them," suggestive of unprovoked irritability and difficulty adapting to stressful situations.  See December 2013 Statement from the Veteran.  The Veteran has also reported that while employed, he [came] close to taking [one of his colleagues] out" due to personality conflicts, further indicating that he has periods of unprovoked irritability and that he has difficulty adapting to stressful situations.  See July 2014 Substantive Appeal.  With respect to near-continuous panic, the Veteran expressed that he has been "deal[ing] with panic feelings" on "almost daily [basis]" and that he has been using alcohol to self-medicate.  See id.  

The Veteran has also exhibited obsessive behaviors affecting his daily activities during the appeal period.  In this regard, he indicated that he became preoccupied with "things that are out of place" such as "little pieces of paper . . . on a throw rug, a crooked rug or picture, [and] anything on the lawn or drive way [such as] branches [and] leaves . . . ."  See December 2013 Statement from the Veteran.  He further expressed that such obsessive behavior affected him while driving, such that while driving, "[he was] concerned about anything out of place on the road."  See id. 

Further, the Veteran has expressed suicidal ideation during the appeal period.   In this regard, he shared that he "[has] had thoughts of taking [his] own life" because he "wondered what truly being at peace would feel like," although he has "never told anyone" about such suicidal thoughts.  See December 2013 Statement from the Veteran.  While he denied such suicidal ideation at the June 2012 DBQ examination, given the totality of the Veteran's PTSD disability symptoms, which include impaired impulse control, obsessive ritualistic behaviors affecting his daily activities, and near-continuous panic, the Board finds such report is sufficient to establish the suicidal ideation symptom at a frequency and severity level consistent with a 70 percent rating for his PTSD. 38 C.F.R. § 4.130.

While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App 436, 442-43 (2002).  For example, there is little evidence in the clinical evidence of inability to maintain effective relationships and neglect of personal hygiene.  However, the Veteran's symptoms, especially his impaired impulse, obsessive ritualistic behaviors, and difficulty adapting to stressful situations,  have been of the frequency, severity, and duration to have rendered impairment in his social and occupational functioning throughout the pertinent appeal period.  See id., 16 Vet. App at 442-43; Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).  

The Board has also considered whether the Veteran's PTSD warrants a higher rating.  The Board concludes that his disability does not more closely approximate the criteria for a 100 percent rating at any point during the appeal period prior to February 24, 2017.    

In this regard, the record is devoid of evidence indicating persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation, and memory loss for names of close relatives, own occupation, or own name.  The record also fails to demonstrate grossly inappropriate behavior, as the Veteran's behavior was observed to be positive and cooperative during the May 2012 psychiatric evaluation.  Likewise, the March 2013 VA treating physician noted that the Veteran was "friendly" and "cooperative."  The evidence also fails to demonstrate persistent danger of hurting self or others.  In this regard, the June 2012 DBQ examiner found that the Veteran did not appear to "pose a threat of persistent danger, injury to himself, or others . . . ."  Further, the June 2012 DBQ examiner noted that the Veteran did not report any prior history of violent behaviors.   To the extent that the Veteran has expressed violent tendencies, such that "[o]nce [he] get[s] to a certain point [he] just lose[s] it and want[s] to hurt them," see December 2013 Statement from the Veteran, the evidence does not indicate that such led to persistent danger of hurting himself or others during the appeal period, and the Board finds that such symptom has been contemplated by the current 70 percent rating.  

Most importantly, the evidence fails to demonstrate that the Veteran has total social or occupational impairment, as the record indicates that he has maintained functional relationships with his family and remained active in social and recreational activities, to include attending church and bible study groups, during the appeal period, see June 2012 DBQ report.  In this regard, the Veteran expressed that he maintained 'good' relationships with his five children and that he also had a "good" relationship with his spouse, see id, further indicating that the Veteran does not have total occupational and social impairment.  Accordingly, the Board finds that the Veteran's symptomatology does not result in total occupational or social impairment, as required for a 100 percent rating.



From February 24, 2017 

The Board resolves all reasonable doubt in the Veteran's favor and finds that during the appeal period from February 24, 2017, a 100 percent rating is warranted for the Veteran's PTSD.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The March 2017 DBQ examiner found that the Veteran had persistent delusions or hallucinations, based on his report that he "hear[d] voices of people [he knew] died in Vietnam . . . [and kept] hearing him."  The March 2017 DBQ findings also suggest persistent danger of hurting others.  In this regard, the Veteran reported that he "always ha[d] a loaded gun at reach" because it made him feel 'safer' to do so given his PTSD symptoms, likely presenting a significant risk of hurting others.  In fact, the March 2017 DBQ examiner found that there was a possible "safety issues" to the Veteran's grandchildren while "he experiences a panic attack or when he experiences a dissociative flashback . . ." Moreover, the March 2017 DBQ examiner indicated total occupational impairment based on her finding that the Veteran "would most likely be unable to complete tasks during [employment] due to the intensity of his [PTSD] symptoms."  Therefore, based on the foregoing, the Board finds that the overall disability picture of the Veteran's PTSD symptomatology more nearly approximates total occupational and social impairment, warranting a 100 percent rating for his PTSD for the appeal period from February 24, 2017.  

While the Veteran has not demonstrated all of the symptoms associated with the 100 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan, supra.  For example, there is little or no evidence in the clinical evidence of grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time and space, and memory loss of names of close relatives, own occupation, or own name. However, the Veteran's PTSD symptoms suggesting persistent danger of hurting others, as well as his persistent hallucinations, have been of the frequency, severity, and duration to have rendered total impairment in his social and occupational functioning throughout the pertinent appeal period.  See id., 16 Vet. App at 442-43; Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).  

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected PTSD.  However, the Board finds that his symptomatology has been stable throughout the staged appeal periods.  Therefore, additional staged ratings for PTSD are not warranted in the instant case.  

In sum, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating, but no higher, is warranted for the appeal period prior to February 24, 2017 for his PTSD; and that a 100 percent is warranted from February 24, 2017. 

II.  TDIU 

A.  Pertinent Statutes and Regulations

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis

The Veteran contends that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment.  See February 2018 Appellant's Brief. 

The Veteran's PTSD is rated as 70 percent disabling from April 3, 2012 to prior to February 24, 2017 and as 100 percent disabling from February 24, 2017.  He is also service-connected for left upper extremity neuropathy, rated as 20 percent from April 3, 2012; left elbow impairment of supination and pronation, rated as 20 percent from July 2, 2014; left elbow traumatic arthritis, rated as 10 percent disabling from April 3, 2012; tinnitus, rated as 10 percent disabling from April 3, 2012; and bilateral hearing loss, rated as noncompensably prior to March 6, 2017 and as 10 percent disabling from March 6, 2017.  

His combined rating is 80 percent prior to July 2, 2014, 90 percent prior to February 24, 2017, and 100 percent from February 24, 2017 forward.  Therefore, he meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).
 
The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, to include PTSD. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD renders him unable to secure or maintain a substantially gainful occupation.  Notably, the totality of the record suggests that the Veteran's PTSD significantly limits his ability to work in close proximity with others on a regular basis, which is an essential function in many occupations, to include his prior occupations as an electrician.  See June 2012 DBQ report.   In this regard, the June 2012 DBQ examiner noted that the Veteran worked as an electrician until 2006, at which time the Veteran retired due to personal conflicts with his colleagues based on his PTSD symptoms.  At the examination, the Veteran indicated that he had violent thoughts regarding a colleague, such that he "could have easily hurt [the colleague]," although no violent history was reported at the time.  The June 2012 DBQ examiner also observed that the Veteran experienced difficulty in establishing effective work and social relationships.  Similarly, in his July 2014 substantive appeal, the Veteran wrote that he experienced difficulty with "crowds or large groups of people, especially strangers," suggestive of likely difficulty working in close proximity to others on a regular basis.  Further, the March 2017 DBQ examiner found that the Veteran "most likely [was] unable to complete tasks during [employment] due to the intensity of his [PTSD] symptoms," including panic attacks and dissociative flashbacks.  

Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  As such, a TDIU is granted during the entire appeal period (i.e. from April 3, 2012).  


ORDER

As of April 3, 2012 a 70 percent rating, but no higher, for PTSD is granted.  

As of February 24, 2017, a 100 percent rating for PTSD is granted.  

As of April 3, 2012, entitlement to a TDIU is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

With regard to the remaining higher rating claim for bilateral hearing loss, the record contains a May 2014 VA audiology treatment note, in which the treating audiologist indicated that the Veteran underwent a puretone audiometry test including a controlled speech discrimination test.  While the VA audiologist included the speech discrimination findings in the treatment record, and noted that the "speech reception thresholds were in good agreement with puretone averages, bilaterally," the puretone threshold testing results are not currently contained in the claims file.  Given the relevance of such record to the higher rating claim for bilateral hearing loss, the Board must remand the case to obtain such missing record. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Associate the above-referenced audiometric testing results, to particularly include puretone threshold findings, as referenced in the May 2014 VA audiology treatment note, with the claims file.  Efforts to obtain these records must continue until they are received, unless it is reasonably certain that they do not exist, or further efforts would be futile.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


